Order filed November 17, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00543-CV
                                   ____________

      IN THE MATTER OF THE MARRIAGE OF JEFF SEELY AND
                        JACQUALIN SEELY


                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-60928

                                     ORDER

      The notice of appeal in this case was filed July 11, 2016. The clerk responsible
for preparing the record notified this court that appellant had not made payment for
the record. No evidence that appellant has established indigence has been filed. See
Tex. R. App. P. 20.1. On August 22, 2016, this court notified appellant that the
appeal was subject to dismissal unless appellant filed a response with proof of
payment for the record. No response was filed. Therefore, the court issues the
following order.

      Appellant is ordered to demonstrate to this court that she has made
arrangements to pay for the clerk’s record on or before December 2, 2016. See Tex.
R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed. See Tex.
R. App. P. 37.3(b).



                                        PER CURIAM